
	
		II
		110th CONGRESS
		2d Session
		S. 2793
		IN THE SENATE OF THE UNITED STATES
		
			April 1 (legislative
			 day, March 13), 2008
			Mr. Menendez (for
			 himself, Mr. Kerry, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Federal Trade Commission to prescribe a
		  rule prohibiting deceptive advertising of abortion services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Deceptive Advertising for Women’s
			 Services Act.
		2.Prohibition of
			 deceptive advertising of abortion services
			(a)Conduct
			 prohibitedNot later than 180
			 days after the date of the enactment of this Act, the Federal Trade Commission
			 shall promulgate rules to prohibit, as an unfair and deceptive act or practice,
			 any person from advertising with the intent to deceptively create the
			 impression that such person is a provider of abortion services if such person
			 does not provide abortion services.
			(b)EnforcementThe
			 Federal Trade Commission shall enforce the rules required under subsection (a)
			 as if a violation of such rules were a violation of section 5(a)(1) of the
			 Federal Trade Commission Act (15 U.S.C. 45(a)(1)). The Commission
			 shall enforce such rules in the same manner and by the same means, powers, and
			 duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this Act.
			(c)DefinitionsIn this section:
				(1)AdvertiseThe term advertise means the
			 offering of goods or services to the public, regardless of whether such goods
			 or services are offered for payment or result in a profit.
				(2)Abortion
			 servicesThe term
			 abortion services means the provision of surgical and non-surgical
			 procedures to terminate a pregnancy, or the provision of referrals for such
			 procedures.
				(3)PersonThe
			 term person has the meaning given such term in
			 section
			 551 of title 5, United States Code.
				
